Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, a Justice of the Supreme Court, Orange County, to render a decision upon the petitioner’s motion for a downward modification of his obligations pursuant to an order of the same court, dated May 15, 1996, in an action entitled Cizik v Cizik, pending in that court under Index No. 1826/96.
Upon the petition and papers filed in support of the proceeding, and the' papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
A decision on the petitioner’s motion was rendered on November 21, 1996 (see, Matter of Koltun v Patterson, 224 AD2d 531). Rosenblatt, J. P., Sullivan, Altman and Florio, JJ., concur.